office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c april number info release date uil cc ita b01 ------------- genin-120283-04 ------------------ ---------------------------- --------------------------- dear ------------- this letter responds to your inquiry dated date relating to capital_loss carryovers specifically you asked whether an individual’s capital_loss_carryover can be carried forward indefinitely we are pleased to provide the following general information an individual taxpayer can claim capital losses only to the extent of capital_gains plus if losses exceed gains the lower_of dollar_figure dollar_figure for married individuals filing separate returns or the excess of the capital losses over the capital_gains sec_1211 of the internal_revenue_code individual taxpayers can carry capital losses that exceed the limitation forward to future tax years sec_1212 the excess of net_short-term_capital_loss over net long- term capital_gain for the year is carried over as a short-term_capital_loss in succeeding years sec_1212 the excess of net_long-term_capital_loss over net short- term capital_gain for the year is carried over as net_long-term_capital_loss in succeeding years sec_1212 the number of years that the excess losses can be carried forward is unlimited however the amount that can be carried forward is generally limited in determining the amount that can be carried forward to the next taxable_year the lesser_of the loss allowed for the current_year under sec_1211 of the code or the current year’s adjusted_taxable_income is treated as gain that reduces the carryover sec_1212 the loss allowed under sec_1211 reduces the carryover whether or not it actually provides a benefit in the taxable_year revrul_76_177 1976_1_cb_224 the phrase adjusted_taxable_income means the taxpayer’s taxable_income which is expressed as a negative_amount if deductions exceed income increased by the loss allowed by sec_1211 and the deduction for personal exemptions sec_1212 in this computation it is important to begin with negative taxable_income if deductions exceed income not zero the capital_loss_carryover will not be reduced in a year that the taxpayer’s deductions exceed income by an amount greater than the sum of the amount allowable as a capital_loss for that year net capital losses or dollar_figure whichever is greater plus the amount allowable as a deduction for personal exemptions i hope this information is helpful please call ------------------------------------------ if you have any questions sincerely andrew m irving senior counsel branch income_tax accounting macro form rev department of the treasury - internal_revenue_service
